Citation Nr: 9922005	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-32 483 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to retroactive payment of benefits for 
dependents.


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1946 and from November 1950 to December 1951.  The 
veteran died on May [redacted], 1997.  The appellant is the 
surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 letter from the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

The earliest claim of record of entitlement to payment of 
benefits for dependents was received by VA on June 10, 1997, 
subsequent to the veteran's death on May [redacted], 1997.


CONCLUSION OF LAW

The criteria for entitlement to retroactive payment of 
benefits for dependents are not met.  38 U.S.C.A. §§ 5101, 
5107, 5110, 5121 (West 1991); 38 C.F.R. §§ 3.114, 3.401 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that retroactive payment of benefits 
for dependents for herself, the surviving spouse of the 
veteran, and for two children of the veteran, is warranted.  
The appellant specifically contends that payment for 
dependents should be awarded from October 1, 1978, to the 
date of the veteran's death on May [redacted] 1997.  After a review 
of the record, the Board finds that the appellant's 
contentions are not supported by the evidence, and her claim 
is denied.

The pertinent regulations provide that awards of additional 
pension or compensation payable to a veteran for a dependent 
will be effective on the latest of the following dates:

(1)  Date of claim, where this term means 
the following, listed in their order of 
applicability:  (i)  Date of veteran's 
marriage, or birth of his or her child, 
or, adoption of a child, if the evidence 
of the event is received within one year 
of the event; otherwise; or (ii)  Date 
notice is received of the dependent's 
existence, if evidence is received within 
one year of the VA request;

(2)  Date dependency arises;

(3)  Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating action; or

(4)  Date of commencement of veteran's 
award.

38 C.F.R. § 3.401 (1997).

The regulations further provide that where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law or VA issue which became 
effective on or after the date of its enactment or issuance, 
in order for a claimant to be eligible for a retroactive 
payment under the provisions of this paragraph the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to original and reopened 
claims as well as claims for increase.  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a) (1997).  
Subject to the provisions of 38 U.S.C. § 5101, where 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g) (West 1991).

Public Law 95-479 was enacted, effective October 1, 1978, 
which established entitlement to additional benefits payments 
for veterans with service-connected disability ratings of 30 
percent or more, who had dependents.

DVB Circular 21-78-10, which provided guidance for the 
implementation of Public Law 95-479, provided that a 
preprinted computer letter would be sent as soon as possible 
(probably in mid-November 1978) to all veterans in receipt of 
compensation from 30 percent to 49 percent.  That letter 
advised the veteran that the new law provided compensation on 
account of a spouse, child or dependent for veterans having 
service-connected disability of 30 percent or more, and that 
if the claim for those benefits and necessary supporting 
evidence were received before October 1, 1979, the increased 
compensation for dependents would be effective from October 
1, 1978.  Otherwise, the increased compensation would be 
available from the date of receipt of the evidence.  The 
reverse of the letter contained a preprinted form which could 
be completed and returned to the RO.  There is not a copy of 
this letter in the veteran's file.  However, the veteran's 
file also does not contain any indication that this letter 
was returned as undelivered.  the Board notes that in this 
case, the Board may apply a "presumption of regularity" to 
"'the official acts of public officers, and in the absence 
of clear evidence to the contrary, [must] presume that they 
have properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet.App. 62, 64 (1992).  The Board finds that 
there is no clear evidence to the contrary and must assume 
that the letter informing the veteran of the provisions of 
Public Law 95-479 was sent, despite the appellant's 
contention that such letter was never received.

The law provides that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid or furnished to an individual under the laws 
administered by the Secretary.  38 U.S.C.A. § 5101(a) (West 
1991).

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating; but only 
if proof of dependency is received within one year from the 
date of notification of such rating.  38 U.S.C.A. § 5110(f) 
(West 1991).

The Board notes that the first claim of record which requests 
payment of any benefits for dependents was received by VA on 
June 10, 1997, accompanied by a copy of the marriage 
certificate of the appellant and the veteran.  However, the 
Board notes that the veteran died on May [redacted] 1997, and the 
claim was for retroactive payments prior to his death.  At 
the time of his death, the veteran had established 
entitlement to service connection for amputation of the index 
and middle fingers of the left hand at the proximal joints by 
means of an April 1952 rating decision which assigned a 30 
percent rating for that disability.  Furthermore, at the time 
of his death, the veteran had no pending claims.

Therefore, the Board finds that as no claim for payment of 
dependents benefits had been filed prior to the death of the 
veteran and the cessation of his service-connected benefits, 
that no benefits are payable.  Subsequent to the enactment of 
the legislation authorizing payment, and prior to his death, 
the veteran did not file a claim for payment of benefits for 
dependents.  Where there is no claim, payment of benefits 
cannot be authorized.  38 U.S.C.A. § 5101(a) (West 1991).

The Board notes that the appellant's claim also fails to 
succeed as the effective date provisions provide that no 
payments may be made until after the later of several dates, 
one of which is the date of receipt of the claim.  The claim 
here was received after entitlement no longer existed as the 
appellant was no longer a dependent of the veteran, who was 
deceased, at the time she filed the claim.  Furthermore, a 
one year retroactive entitlement cannot be established 
pursuant to 38 C.F.R. § 3.114(a) and 38 U.S.C. § 5110(g), as 
such requires continuous entitlement from the date of the 
liberalizing law or VA issue to the date of claim.  Here, any 
entitlement would have been extinguished on May [redacted] 1997, the 
date of the veteran's death, and prior to the receipt of the 
June 10, 1997, claim.

However, in this case, as the appellant's claim was filed 
following the veteran's death, the claim could be considered 
to be a claim of entitlement to payment of benefits for 
dependents on an accrued benefits basis.

The law provides that periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws administered 
by the Secretary to which an individual was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death (hereafter referred to 
as "accrued benefits") and due and unpaid for a period not 
to exceed two years, shall, upon the death of such individual 
be paid as provided by the statute.  38 U.S.C.A. § 5121 (West 
1991).

However, in order for accrued benefits to be warranted, there 
must be a claim pending and of record for those benefits at 
the time of the veteran's death.  In this case, at the time 
of the veteran's death, he had not filed a claim for payment 
of benefits for dependents.  The United States Court of 
Appeals for Veterans Claims (Court) has held that an 
"accrued-benefits claimant stands in the exact position vis-
a-vis adjudication of the deceased veteran's underlying 
disability-compensation claim as did the veteran immediately 
prior to his or her death, including all evidentiary 
requirements then applicable to the veteran's underlying 
claim and all final rating decisions then in effect."  
Landicho v. Brown, 7 Vet. App. 42, 52 (1994).  The Court has 
further stated that "the appellant's accrued-benefits claim 
derives from the veteran's original claims."  Smith v. 
Brown, 10 Vet. App. 330, 334 (1997).  Again, without the 
original claim having been filed by the veteran there can be 
no entitlement to benefits, or to accrued benefits.  
38 U.S.C.A. §§ 5101(a), 5121 (West 1991).  Here, the veteran 
did not claim benefits for dependents prior to his death.  
Moreover, and perhaps most importantly, there was no mariage 
certificate in the claims folder at the time of death showing 
that the appellant and the veteran were husband and wife.  
Therefore, the Board finds that the appellant's claim for 
payment of benefits for dependents as accrued benefits must 
also be denied as there could be no entitlement prior to the 
veteran's death or using the evidence of record at the time 
of his death as there was no claim for the benefits sought of 
record at the time of his death.

Accordingly, the Board finds that the criteria for 
entitlement to retroactive payment of benefits for dependents 
are not met, and the appellant's claim therefore is denied.  
38 U.S.C.A. §§ 5101, 5107, 5110, 5121 (West 1991); 38 C.F.R. 
§§ 3.114, 3.401 (1998).


ORDER

Entitlement to retroactive payment of benefits for dependents 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

